Citation Nr: 1428417	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-06 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to an initial disability evaluation in excess of 10 percent for multiple scars of the left shoulder and head.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran (appellant) had active service from April 1960 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and July 2010 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record.  

The issue of entitlement to an initial disability evaluation in excess of 10 percent for multiple scars of the left shoulder and head is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss in December 2001.  The Veteran was notified of this decision in January 2002 and did not appeal this decision nor was any evidence received within the one year period which would have allowed the claim to remain open. 

2.  The RO denied service connection for tinnitus in December 2001.  The Veteran was notified of this decision in January 2002 and did not appeal this decision nor was any evidence received within the one year period which would have allowed the claim to remain open. 

3.  Evidence received since the denial of service connection for bilateral hearing loss raises a reasonable possibility of substantiating the claim.

4.  Evidence received since the denial of service connection for tinnitus raises a reasonable possibility of substantiating the claim.

5.  The Veteran was exposed to acoustic trauma in service. 

6.  The Veteran has provided credible lay evidence of in-service onset of tinnitus and unremitting tinnitus since service.

7.  Tinnitus had its onset in service.

8.  The Veteran has provided credible lay evidence of continuity of bilateral hearing loss symptoms in service and since service.

9.  The Veteran's bilateral hearing loss had its onset in service.  


CONCLUSIONS OF LAW

1.  The December 2001 rating determination denying service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The December 2001 rating determination denying service connection for tinnitus became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for tinnitus has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§  1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance  "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA  do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, as it relates to the issues of whether new and material evidence has been received to reopen the claims of service connection for tinnitus and bilateral hearing loss and the actual grants of service connection for bilateral hearing loss and tinnitus, further  assistance is not required to substantiate that element of the claims.


New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West  2002); 38 C.F.R. § 3.156 (2013).  "New" evidence means  evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2013).  "Material"  evidence means "evidence that, by itself or when considered  with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the  Secretary determined that an evidentiary presumption had  been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the  original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466(2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material  evidence under 38 C.F.R. § 3.156(b).  Id.  

As it relates to bilateral hearing loss, the RO denied service connection on the basis that a review of the Veteran's service medical records was negative for bilateral hearing loss.  The RO indicated that the April 1964 service separation examination showed 15/15 hearing, bilaterally, which was the equivalent for normal hearing by today's standards, with no loss of hearing at separation.  The RO noted that it had requested that the Veteran send evidence showing hearing loss and that none had been received.  The RO denied service connection for hearing loss on the basis that there was no evidence that the claimed condition existed.  The RO indicated that hearing loss was not shown in service and that the Veteran had not provided evidence of hearing loss or a link to the Veteran's military service.  

When denying service connection for tinnitus, the RO observed that the Veteran's service medical records were negative for diagnosis, treatment, or other findings of tinnitus.  The RO noted that it had requested that the Veteran send evidence showing tinnitus and that none had been received.  The RO denied service connection for tinnitus on the basis that there was no evidence that the claimed condition existed.  The RO indicated that tinnitus was not shown in service and that the Veteran had not provided evidence of tinnitus or a link to the Veteran's military service.  

Evidence available at the time of the previous denial included the Veteran's service treatment records and his request for service connection for hearing loss and tinnitus.  

As noted above, the Veteran did not appeal the denial nor was evidence received which would have allowed the claim to remain open.  Thus, the decision became final as it relates to both issues. 

In August 2008, the Veteran requested that service connection be awarded for tinnitus and bilateral hearing loss.  Evidence added to the record includes a December 2008 letter from J. C., AuD, who indicated that it was as likely as not that the Veteran's hearing loss and chronic tinnitus were caused by or contributed to by noise exposure while in the military.  

Also added to the record were the results of a March 2009 VA audiological examination, wherein diagnoses of moderate mixed hearing loss 250 to 2000 Hertz and severe sensorineural hearing loss at 3000 and 4000 Hertz, and normal left ear hearing from 250 to 2000 Hertz and moderate sensorineural hearing loss from 3000 Hertz, were rendered.  In addition, a March 2009 VA ear examination was also performed which resulted in diagnoses of right moderate to severe mixed hearing loss; left high frequency sensorineural hearing loss; bilateral recurrent tinnitus; and history of vertigo, being rendered, with a March 2009 addendum report/opinion indicating that it was less likely than not that the Veteran's hearing loss and tinnitus were related to military noise exposure.  

Also added to the record were treatment records and an October 2010 letter from J. L, M.D., which revealed diagnoses of tinnitus, sensorineural hearing loss, and deafness, with a notation of significant noise exposure to artillery and jet engines in service, and the October 2010 letter noting the findings of significant sensorineural hearing loss and tinnitus consistent with the effects of noise exposure damage and the notation of explosive noise during the Veteran's service to his country, which was noted to be a significant factor in the hearing witnessed on examination.   

Also of record is the in-depth testimony of the Veteran at his April 2014 hearing before the undersigned noting his significant noise exposure during service, with no ear protection, and the lack of noise exposure prior to and following service.  

The Board finds that new and material evidence has been received to reopen the previously denied claims of service connection for bilateral hearing loss and tinnitus.  Subsequent to the prior denial, the Veteran has submitted  letters from his private treatment providers relating his hearing loss to his in-service noise exposure.  The basis for the prior denial was that the condition neither occurred in nor was caused by service.  Evidence received, in the form of several opinions noted above, indicates that the Veteran's hearing loss was related to his in-service noise exposure.  As to the claim of service connection for tinnitus, the basis for the prior denial was that there was no objective evidence to link the claimed condition to military service.  As noted  above, several opinions have been provided since the time of the prior denial relating the Veteran's tinnitus to his in-service noise exposure. 

The above evidence relates to previously unestablished elements of the claims, which were not of record at the time of the prior denials, and provides a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  Therefore, the claims for service connection for bilateral hearing loss and tinnitus are reopened. 

As the claims for service connection for bilateral hearing loss and tinnitus have been reopened, the Board will now address the issues of service connection for tinnitus and bilateral hearing loss on a de novo basis.

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West  2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App.  247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and thus, as discussed in further detail below, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when  the auditory threshold in any of the frequencies 500, 1000,  2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient  evidence to demonstrate a relationship between the veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

The Veteran contends that his current bilateral hearing loss and tinnitus are due to noise exposure during service.  The Veteran maintains that while serving aboard the USS Ticonderoga he was exposed to aircraft noise and manned five inch gun mounts on the ship, being exposed to this noise without any ear protection.  

As noted above, service treatment records do not contain any complaints or findings of hearing loss or tinnitus.  At the time of the Veteran's service separation examination, 15/15 hearing, bilaterally, was reported.  

At the time of his April 2014 hearing, the Veteran testified that he was exposed to loud military weaponry noises and aircraft engine noise while onboard the Ticonderoga.  The Veteran indicated that he did not wear ear protection while in the service.  He reported that he had had problems with tinnitus in service and that they had continued to the present day.  

The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at  1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).
 
The Veteran's lay statements regarding exposure to noise in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. 

The Board finds that tinnitus was incurred in and is attributable to service.  Entitlement to service connection for tinnitus cannot be established through application of 38 C.F.R. § 3.303(b); however, 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service.  To the extent that the Veteran denied "ear troubles" at separation, the Board finds this so be an overly general statement of denial and of limited probative value when compared to his current specific and consistent statements endorsing ringing in the ears.

With regard to the various opinions received relating to the relationship between the Veteran's current tinnitus and his in-service noise exposure, the Board finds the opinions to be in at least equipoise.  In such a case, reasonable doubt must be resolved in favor  of the Veteran. 

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481(Fed.  Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the  Board finds that the Veteran experienced recurrent tinnitus symptomatology since service discharge. 

Therefore, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and unremitting tinnitus since service, at least in equipoise medical nexus opinions concerning the relationship between the Veteran's current tinnitus and service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

As to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown. 

The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. 

With regard to the various opinions expressed above, the Board finds that they are at least in equipoise as to relationship between the Veteran's current hearing loss and in-service noise exposure.  

Therefore, the evidence demonstrates credible evidence of in-service acoustic trauma, continuous hearing problems since service, medical nexus opinions that are in equipoise as to the relationship between the Veteran's current hearing loss and service, and that the Veteran currently has bilateral hearing loss.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER


New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened. 

Service connection for tinnitus is granted. 

Service connection for bilateral hearing loss is granted.


REMAND

As it relates to the scars of the head and shoulder, the last VA examination afforded the Veteran occurred in May 2010.  At the time of his April 2014 hearing, the Veteran testified as to the sensitivity of the scars on his head and indicating that he thought he had three painful scars, demonstrating a possible worsening of the scar conditions.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Based upon the above an additional VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the multiple scars of the left shoulder and head.  The VA examiner should provide a detailed description of the service-connected scars to include, but not limited to, the following: the number of scars present, the measurements of the length and width of the scars, as well as the areas of the scars in terms of square inches or square centimeters; whether the scars are superficial (not associated with underlying soft tissue damage); whether the scars are unstable (frequent loss of covering of skin over scar); whether the scars are painful on examination; and whether the scar results in limited motion or other limitation of function of an affected body part.  If so, the examiner should describe in detail the limitation(s), and the extent and severity thereof.  If the scars do not cause limited motion or other limitation of function of an affected body part, the examiner should specifically so state. 

2.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


